Case 2:18-cv-09224-MWF-SS Document 57 Filed 08/24/20 Page 1 of 24 Page ID #:792


                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA

                            CIVIL MINUTES—GENERAL

 Case No. CV 18-9224-MWF-SSx                         Date: August 24, 2020
 Title:   Michelle Kendig, et al. v. ExxonMobil Oil Corp., et al.
 Present: The Honorable MICHAEL W. FITZGERALD, U.S. District Judge

           Deputy Clerk:                           Court Reporter:
           Rita Sanchez                            Not Reported

           Attorneys Present for Plaintiff:        Attorneys Present for Defendant:
           None Present                            None Present

 Proceedings (In Chambers): ORDER RE: PLAINTIFFS’ MOTION FOR FINAL
                            APPROVAL OF SETTLEMENT AGREEMENT [48];
                            PLAINTIFF’S MOTION FOR ATTORNEY FEES
                            AND REIMBURSEMENT OF COSTS [47]

        Before the Court are two motions. The first is Plaintiffs Michelle Kendig and
 Jim Kendig’s Motion for Final Approval of Settlement Agreement (the “Settlement
 Motion”), filed on August 3, 2020 (Docket No. 48). The second is Plaintiffs’ Motion
 for Attorney Fees and Reimbursement Costs (the “Fee Motion”), also filed on August
 3, 2020 (Docket No. 47). On August 6, 2020, Defendants ExxonMobil Oil
 Corporation and ExxonMobil Pipeline Company (collectively “Exxon”), along with
 PBF Energy Limited (“PBF”) and Torrance Refining Company, LLC (“Torrance”)
 (collectively “TORC Defendants”) filed a Non-Opposition. (Docket No. 49).

        The Court has read and considered the papers filed on each motion, and held a
 telephonic hearing on August 17, 2020, pursuant to General Order 20-09 in response
 to the COVID-19 pandemic. For the reasons discussed below, the Court rules as
 follows:

     The Settlement Motion is GRANTED. The proposed settlement is fair,
      reasonable, and adequate.

     The Fee Motion is GRANTED. Class Counsel’s request for 25% of the fund,
      $1,097,896, is reasonable under both the percentage-of-recovery method and the

 ______________________________________________________________________________
                          CIVIL MINUTES—GENERAL                              1
Case 2:18-cv-09224-MWF-SS Document 57 Filed 08/24/20 Page 2 of 24 Page ID #:793


                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES—GENERAL

 Case No. CV 18-9224-MWF-SSx                         Date: August 24, 2020
 Title:   Michelle Kendig, et al. v. ExxonMobil Oil Corp., et al.
       Lodestar Method. Class Counsel’s request for cost reimbursement in the amount
       of $7,607.77 is also reasonable.

 I.    BACKGROUND

       A.     Factual and Procedural Background

      On September 18, 2018, Plaintiffs commenced their class action in the Los
 Angeles County Superior Court. (See Notice of Removal (“NoR”) (Docket No. 1), Ex.
 A (Complaint) (Docket No. 1-1)). The TORC Defendants removed the action on
 October 26, 2018. (See generally NoR).

       The Complaint contains the following allegations:

        Michelle Kendig works as a Head Operator in the tank farm/oil movement at the
 Torrance refinery. (Complaint ¶ 31). She has worked at the refinery for approximately
 21 years and typically works 12-hour shifts on a rotating schedule. (Id.). Jim Kendig
 works as an Operator in the hydrotreater at the Torrance refinery. (Id. ¶ 32). He has
 worked at the refinery for approximately 25 years, and he typically works 12-hour
 shifts on a rotating shift schedule. (Id. ¶ 32).

       Exxon operated the Torrance refinery from September 18, 2014 until about July
 1, 2016. (Id. ¶ 9). TORC Defendants acquired the Torrance Refinery from Exxon and
 have operated the facility since July 1, 2016. (Id. ¶ 10).

        Plaintiffs bring this action on behalf of themselves and all current and former
 hourly employees of Exxon, PBF, and Torrance, who worked a 12-hour rotating shift
 at the Torrance refinery, distribution, and pipeline facilities since September 18, 2014.
 (Id. ¶ 4).

       Oil refining, distribution, and production process requires constant monitoring,
 and therefore, operators work a continuous rotating shift during which time they are
 never fully relieved from duty. (Id. ¶ 13). Plaintiffs and the other operators are
 scheduled for and work 12-hour shifts, during the entirety of which Defendants
 ______________________________________________________________________________
                          CIVIL MINUTES—GENERAL                              2
Case 2:18-cv-09224-MWF-SS Document 57 Filed 08/24/20 Page 3 of 24 Page ID #:794


                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES—GENERAL

 Case No. CV 18-9224-MWF-SSx                         Date: August 24, 2020
 Title:   Michelle Kendig, et al. v. ExxonMobil Oil Corp., et al.
 required them to remain on duty. (Id. ¶ 14). Throughout their shifts, Plaintiffs and
 other operators were required to monitor the refining process, respond to upsets and
 critical events, and maintain the safe and stable operation of their units. (Id. ¶ 15). In
 order to do so, Plaintiffs and other operators are required to remain attentive, carry
 radios, and be reachable at all times during their shifts. (Id.). Plaintiffs are also
 required to remain in contact with supervisors and other employees working in their
 unit throughout their shifts. (Id.). As a result, Plaintiffs never receive off-duty breaks.
 (Id.).

        Because operators are responsible for their units throughout their shifts and are
 not given designated rest breaks or relief, Defendants have not authorized or permitted
 Plaintiffs to take off-duty rest breaks for every four-hour work period or major fraction
 thereof, as required by law. (Id. ¶ 16). Defendants also do not have a policy or system
 for providing relief to Plaintiffs to allow them to take off-duty rest breaks. (Id. ¶ 17).
 Defendants have not paid Plaintiffs an extra hour of wages for each work day during
 which they were not provided the off-duty rest breaks to which they were entitled
 under California law. (Id. ¶ 18). Defendants also routinely failed to maintain complete
 and accurate payroll records for Plaintiffs showing the gross and net wages earned,
 including wages for missed rest breaks. (Id. ¶ 19).

        Based on the above allegations, the Complaint alleges four claims for relief:
 (1) failure to authorize and permit rest periods; (2) failure to furnish accurate wage
 statements; (3) civil penalties pursuant to the Private Attorney General Act, Labor
 Code section 2698, et seq.; and (4) violation of California’s Unfair Business Practice
 and Unfair Competition, Cal. Bus. & Prof. Code §§ 17200, et seq. (Id. ¶¶ 33-59). The
 Complaint seeks various relief, including unpaid wages, statutory penalties, restitution,
 attorneys’ fees and costs, interest, and injunctive and declaratory relief. (Id. at 13).




 ______________________________________________________________________________
                          CIVIL MINUTES—GENERAL                              3
Case 2:18-cv-09224-MWF-SS Document 57 Filed 08/24/20 Page 4 of 24 Page ID #:795


                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA

                            CIVIL MINUTES—GENERAL

 Case No. CV 18-9224-MWF-SSx                         Date: August 24, 2020
 Title:   Michelle Kendig, et al. v. ExxonMobil Oil Corp., et al.
       B.     Discovery and Mediation

        In a declaration filed with the Settlement Motion, Plaintiffs assert that they
 conducted extensive investigation of Defendants’ wage and hour practices at the
 Torrance Refinery, particularly in regard to the provision of rest breaks. (Declaration
 of Randy Renick (“Renick Decl.”) ¶ 6 (Docket No. 48-1)). Plaintiffs interviewed
 operators at the refinery, reviewed thousands of written materials, including employee
 handbooks, training materials, and emergency protocol materials. (Id.). In addition,
 Plaintiffs reviewed Defendants’ payroll and timecard data containing all of the shifts
 worked by each class members during the class period. (Id.). Based on this
 investigation and discovery, Plaintiffs were able to evaluate liability and determine
 damages. (Id.).

        On August 23, 2019, the parties participated in a full day mediation session with
 T. Warren Jackson in San Francisco, California. (Id. ¶ 5; Settlement Motion at 4). As
 a result of the mediation, the parties reached a partial settlement, which was
 subsequently finalized over the next several months. (Renick Decl. ¶ 5).

       C.     The Settlement

      The proposed settlement agreement (the “Settlement Agreement” or
 “Agreement”) is attached to Renick’s Declaration as Exhibit 1. (Renick Decl., Ex. 1
 (Docket No. 48-2)).

       On May 4, 2020, the Court issued an order instructing Plaintiffs to file a
 supplemental declaration providing additional details regarding the settlement.
 (Docket No. 41). On May 11, 2020, Plaintiffs’ counsel Randy Renick filed a
 supplemental declaration (“Renick Supp. Decl.”). (Docket No. 42).

        The Agreement contains the following key class definition, relief, notice, and
 release provisions:

     “Class” or “Class Members” is defined as: “[a]ll current and former non-exempt
      hourly employees holding an Operator position while employed by ExxonMobil
 ______________________________________________________________________________
                          CIVIL MINUTES—GENERAL                              4
Case 2:18-cv-09224-MWF-SS Document 57 Filed 08/24/20 Page 5 of 24 Page ID #:796


                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA

                            CIVIL MINUTES—GENERAL

 Case No. CV 18-9224-MWF-SSx                         Date: August 24, 2020
 Title:   Michelle Kendig, et al. v. ExxonMobil Oil Corp., et al.
       Oil Corporation, ExxonMobil Pipeline Company, PBF Energy Limited, and/or
       Torrance Refining Company LLC, or any of their affiliates, working at the
       Torrance refinery, distribution and pipeline facilities in the state of California,
       County of Los Angeles, at any time during the time period beginning September
       18, 2014 and ending on the date of Preliminary Approval.” (Agreement ¶ 28).

     “Class Period” is defined as “the period beginning September 18, 2014 and
      ending on the date of Preliminary Approval.” (Agreement ¶ 13).

     “Participating Class Members” is defined as “putative Class Members who do
      not timely exercise their right to opt of the class.” (Agreement ¶ 29).

     “Named Plaintiffs” is defined as Michelle Kendig and Jim Kendig. (Agreement
      ¶ 23).

     “Release Parties” includes TORC Defendants, Exxon Defendants, and each of
      their past and present successors, subsidiaries, parents, holding companies, sister
      and affiliated companies, divisions and other related entities. (Agreement ¶ 26).

     “Qualifying Shift” is defined as: (i) a shift of at least twelve continuous hours
      worked as an Operator by a Class Member; or (ii) a shift scheduled for at least
      12 continuous hours, worked as an Operator by a Class Member for a period of
      at least three and one-half (3 ½) hours, and for which the employee has not
      previously been paid an hour of premium pay for a missed or interrupted rest
      period for the subject workday. (Agreement ¶ 31).

     Exxon Defendants agree to pay $1,491,372 and the TORC Defendants agree to
      pay $2,900,213, for a total of $4,391,585 (the “Settlement Fund”). (Agreement
      ¶¶ 30, 33). The Settlement Fund is the maximum total amount Defendants are
      required to pay for any and all purposes under this Settlement Agreement,
      except that Defendants will pay the employer’s share of any payroll taxes (FICA
      and FUDA) for wages it pays pursuant to the Agreement. (Id.).


 ______________________________________________________________________________
                          CIVIL MINUTES—GENERAL                              5
Case 2:18-cv-09224-MWF-SS Document 57 Filed 08/24/20 Page 6 of 24 Page ID #:797


                       UNITED STATES DISTRICT COURT
                      CENTRAL DISTRICT OF CALIFORNIA

                           CIVIL MINUTES—GENERAL

 Case No. CV 18-9224-MWF-SSx                         Date: August 24, 2020
 Title:   Michelle Kendig, et al. v. ExxonMobil Oil Corp., et al.
     This is a non-reversionary settlement in which Defendants are required to pay
      the entire gross settlement amount. No portion of the Settlement Fund will
      revert to any Defendant. (Id. ¶ 34).

     The Settlement Fund will be used for the following: (i) payments to Participating
      Class Members; (ii) payments to the State of California Labor and Workforce
      Development Agency “LWDA”) under the Private Attorneys General Act
      (“PAGA”) ($50,000) (Id. ¶ 49); (iii) Service Awards paid to the Named
      Plaintiffs ($7,500 each) (Id. ¶ 36); (iv) Class Counsel’s Attorney’s Fees and
      Costs; and (v) Administrative Costs. (Id. ¶ 30).

     $50,000 of the Settlement Fund has been allocated to PAGA penalties with 75%
      of the penalties ($37,500) being paid to the LWDA and 25% of the penalties
      ($12,500) being paid to Settlement Class Members who do not opt out.
      (Agreement ¶ 49).

     The two Named Plaintiffs will apply for Service Awards for an amount not to
      exceed $7,500 for each. (Agreement ¶ 36).

     Class counsel may request a reasonable award of Attorneys’ Fees and Costs.
      (Agreement ¶ 42). Class Counsel will submit an application for Attorneys’ Fees
      and Costs prior to the date of the Final Approval Hearing. (Id. ¶ 43). The
      amount awarded to Class Counsel shall be left to the discretion of the Court.
      (Id.).

     CAC Services, Inc. (“CAC” or “Administrator”) will serve as the Claims
      Administrator for the purpose of administering the settlement and claims
      process. (Agreement ¶ 35).

     The “Net Settlement Proceeds” shall equal the Settlement Fund minus the court-
      approved attorneys’ fees, costs, Service Awards, Administrative Costs, and
      Payment to LWDA for PAGA penalties. (Agreement ¶ 54). The net settlement
      will be distributed among the class based on number of Credits. (Id. ¶ 55). A
 ______________________________________________________________________________
                          CIVIL MINUTES—GENERAL                              6
Case 2:18-cv-09224-MWF-SS Document 57 Filed 08/24/20 Page 7 of 24 Page ID #:798


                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA

                            CIVIL MINUTES—GENERAL

 Case No. CV 18-9224-MWF-SSx                         Date: August 24, 2020
 Title:   Michelle Kendig, et al. v. ExxonMobil Oil Corp., et al.
       Credit will be given to each Qualifying Shift worked by a member of the
       Settlement Class during the Class Period. (Id.). Any Class Members who have
       at least one Qualifying Shift but no more than 25 Qualifying Shifts shall receive
       25 Credits. (Id.). The monetary value of each Credit (“Credit Value”) will
       equal the Net Settlement Proceeds divided by the total number of Credits for all
       Class Members. (Id.).

     A portion of the Participating Class Member’s Individual Settlement Award will
      be allocated to unpaid wages. (Agreement ¶ 57). The wage component of Each
      Individual Settlement Award will be reported on Form W-2 and Defendants,
      Plaintiffs, and Participating Class Members will be responsible for their own tax
      obligations. (Id. ¶ 58).

     In exchange for the payments by Defendants, the Class and each Participating
      Class Member shall release and discharge Defendants and Released Parties from
      “any and all claims, judgment, liens, losses, debts, liabilities, demands,
      obligations, guarantees, penalties, costs, expenses, attorneys’ fees, damages,
      indemnities, actions, causes of action, and obligations of every kind and nature
      in law, equity or otherwise, known or unknown, . . . occurring up to the
      execution of this Settlement Agreement and arising out of the dispute which is
      the subject of the Class Action or which could have been asserted in the Class
      Action based on the facts alleged.” (Agreement ¶ 60).

     “The Parties intend that this Agreement shall be binding on all Participating
      Class Members, whether or not they actually receive a payment pursuant to this
      Settlement Agreement.” (Agreement ¶ 61).

     Within 10 business days after the Preliminary Approval Order, Defendants will
      provide a “class list” and information about the Class Members, including their
      name, last known address and number of Qualifying Shifts worked, to the
      Claims Administrator and Class Counsel. (Agreement ¶ 76).



 ______________________________________________________________________________
                          CIVIL MINUTES—GENERAL                              7
Case 2:18-cv-09224-MWF-SS Document 57 Filed 08/24/20 Page 8 of 24 Page ID #:799


                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA

                            CIVIL MINUTES—GENERAL

 Case No. CV 18-9224-MWF-SSx                         Date: August 24, 2020
 Title:   Michelle Kendig, et al. v. ExxonMobil Oil Corp., et al.
     Within 14 calendar days after Defendants provide the Claims Administrator the
      class list referenced above, the Claims Administrator shall send a Notice of
      Settlement to all Class Members by regular U.S. Mail, postage prepaid and
      supplement with e-mail notice if feasible. (Agreement ¶ 78(a)). Any Notice of
      Settlement returned as undelivered shall be sent to the forwarding address
      affixed thereto, if any. (Id.). If no forwarding address is provided, the Claims
      Administrator will use a reliable computer search method to locate a current
      address. (Id.). If no current address is located, the Notice of Settlement for that
      individual will be deemed undeliverable. (Id.).

     The Notice of Settlement shall, at a minimum, include the number of Qualifying
      Shifts worked by the Class Member up to the Preliminary Approval Date, a
      preliminary calculation of the amount the class member can expect to receive
      based on the number of Qualifying Shifts she or he worked, the contact
      information for Class Counsel and Defense Counsel, information informing
      Class Members of their right to opt out, and a statement that the Settlement
      Agreement may have preclusive effect. (Agreement ¶ 78(b)).

     Class Members may opt out of the Class and be excluded from receiving any
      benefits under the Agreement by completing and mailing a written opt-out
      request to the Claims Administrator on or before the Notice Response Deadline,
      which is defined as 45 days of the initial date of mailing the Notice Packet to
      Class Members. (Agreement ¶¶ 25, 78(c)).

     Within 35 business days of preliminary approval, the Notice Packet will be sent
      via first class mail to class members. The Notice will inform potential class
      members of, among others, the terms of the Settlement Agreement and their
      right to opt out of the class. (Agreement ¶ 21).

     If a Class Member disagrees with the number of Qualifying Shifts on the Notice
      of Settlement, he or she must complete and send a notice of dispute to the
      Claims Administrator with any supporting written documentation. (Agreement
      ¶ 79). To be considered, the notice of dispute and supporting written
 ______________________________________________________________________________
                          CIVIL MINUTES—GENERAL                              8
Case 2:18-cv-09224-MWF-SS Document 57 Filed 08/24/20 Page 9 of 24 Page ID #:800


                       UNITED STATES DISTRICT COURT
                      CENTRAL DISTRICT OF CALIFORNIA

                            CIVIL MINUTES—GENERAL

 Case No. CV 18-9224-MWF-SSx                         Date: August 24, 2020
 Title:   Michelle Kendig, et al. v. ExxonMobil Oil Corp., et al.
       documentation must be received by the Claims Administrator no later than thirty
       calendar days after the postmark date of the Notice of Settlement. (Id.). The
       Claims Administrator shall make the final determination regarding the dispute
       based on the written documentation submitted by the Class Member and any
       materials submitted by Class Counsel and Defense Counsel within 10 calendar
       days of receipt of the notice of dispute and supporting written documentation
       and no later than 40 calendar days after postmark date of the Notice of
       Settlement. (Id.). The Claims Administrator shall inform each Class Member of
       the final determination by a telephone call, followed by an email or regular U.S.
       Mail if no email address is available. (Id.).

     The Claims Administrator shall create and maintain a website, which will
      include links to the Class Notice, Motions for Preliminary and Final Approval,
      and Motion for Attorneys’ Fees as they become available, until the Effective
      Date. (Agreement ¶ 81).

     At least 21 calendar days before the Final Approval Hearing, the Claims
      Administrator shall prepare a declaration of due diligence and proof of mailing
      with regard to the mailing of the Notice of Settlement and email (if email was
      deemed feasible), and any attempts by the Claims Administrator to locate the
      Class Members (“Due Diligence Declaration”), and provide it to Class Counsel
      and Defense Counsel for preparation to the Court. (Agreement ¶ 82). The
      Claims Administrator will attach to the Due Diligence Declaration a report
      showing the name of each individual who submitted a timely and valid opt-out.
      (Id.).

     Uncashed settlement checks will be awarded cy pres to Loyola Law School
      Workers’ Rights Clinic. (Id. ¶ 93).

     At the sole discretion of either Exxon or the TORC Defendants, if no more than
      5% of the Class submits timely and valid requests for exclusion, this entire
      Settlement Agreement shall become voidable and unenforceable. (Agreement
      ¶ 97).
 ______________________________________________________________________________
                          CIVIL MINUTES—GENERAL                              9
Case 2:18-cv-09224-MWF-SS Document 57 Filed 08/24/20 Page 10 of 24 Page ID #:801


                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES—GENERAL

  Case No. CV 18-9224-MWF-SSx                         Date: August 24, 2020
  Title:   Michelle Kendig, et al. v. ExxonMobil Oil Corp., et al.
  II.   DISCUSSION

         Plaintiffs seek final approval of the Settlement Agreement and a $7,500
  incentive award for each of the two named plaintiffs. (Settlement Motion at 19).
  Plaintiffs also seek final approval of claims administration costs to be paid to the
  Claims Administrator, CAC Services, in the amount of $17,836.10. (Settlement
  Motion at 2). Plaintiffs’ counsel seek attorneys’ fees in the amount of $1,097,896, or
  25% of the Gross Settlement Amount, and reimbursement of costs incurred in the
  amount of $7,607.77. (Fee Motion at 17.)

        A.     Final Approval of Class Settlement

         Before approving a class action settlement, Rule 23 of the Federal Rules of Civil
  Procedure requires the Court to determine whether the proposed settlement is fair,
  reasonable, and adequate. Fed. R. Civ. P. 23(e)(2). “To determine whether a
  settlement agreement meets these standards, a district court must consider a number of
  factors, including: (1) the strength of plaintiff’s case; (2) the risk, expense, complexity,
  and likely duration of further litigation; (3) the risk of maintaining class action status
  throughout the trial; (4) the amount offered in settlement; (5) the extent of discovery
  completed, and the stage of the proceedings; (6) the experience and views of counsel;
  (7) the presence of a governmental participant; and (8) the reaction of the class
  members to the proposed settlement.” Staton v. Boeing Co., 327 F.3d 938, 959 (9th
  Cir. 2003) (internal citation and quotation marks omitted) (applying the factors
  announced in Hanlon v. Chrysler Corp., 150 F.3d 1011, 1026 (9th Cir. 1998)).

          “The relative degree of importance to be attached to any particular factor will
  depend upon and be dictated by the nature of the claim(s) advanced, the type(s) of
  relief sought, and the unique facts and circumstances presented by each individual
  case.” Officers for Justice v. Civil Serv. Comm’n, 688 F.2d 615, 625 (9th Cir. 1982).
  “It is the settlement taken as a whole, rather than the individual component parts, that
  must be examined for overall fairness, and the settlement must stand or fall in its
  entirety.” Staton, 327 F.3d at 960 (quoting Hanlon, 150 F.3d at 1026). “The
  involvement of experienced class action counsel and the fact that the settlement

  ______________________________________________________________________________
                           CIVIL MINUTES—GENERAL                              10
Case 2:18-cv-09224-MWF-SS Document 57 Filed 08/24/20 Page 11 of 24 Page ID #:802


                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES—GENERAL

  Case No. CV 18-9224-MWF-SSx                         Date: August 24, 2020
  Title:   Michelle Kendig, et al. v. ExxonMobil Oil Corp., et al.
  agreement was reached in arm’s length negotiations, after relevant discovery had taken
  place create a presumption that the agreement is fair.” Linney v. Cellular Alaska
  P’ship, Nos. C–96–3008 DLJ, C–97–0203 DLJ, C–97–0425 DLJ, C–97–0457 DLJ,
  1997 WL 450064, *5 (N.D. Cal. July 18, 1997), aff’d, 151 F.3d 1234, 1234 (9th Cir.
  1998). “In addition, the settlement may not be the product of collusion among the
  negotiating parties.” In re Mego Fin. Corp. Sec. Litig., 213 F.3d 454, 458 (9th Cir.
  2000).

         Here, the Court is satisfied that the Agreement is not the product of collusion
  between the parties. As noted in the Preliminary Approval Order, the parties attended
  a mediation session in August 2019 with T Warren Jackson. (Settlement Motion at 4)
  (citing Renick Decl. ¶7). The fact that the parties utilized an experienced mediator to
  reach the Settlement Agreement supports the notion that it was the product of arms-
  length negotiation. Moreover, Class Counsel have extensive experience litigating
  consumer class actions. (Renick Decl. ¶¶ 4-8 & Ex. 1 thereto; Young Decl. ¶¶ 3-8).
  Finally, the action was vigorously litigated on both sides, with each of the parties
  conducting substantial discovery over the course of this action. (Renick Decl. ¶ 6).
  Accordingly, the arms-length nature of the negotiation resulting in the Agreement and
  the recommendation of experienced class action counsel support final approval. See
  Linney, 1997 WL 450064, at *5.

        Consideration of the Hanlon factors further supports final approval of the
  proposed settlement:

               1.    Strength of Plaintiff’s case and risk, expense, complexity, and
                     likely duration of further litigation

        When assessing the strength of a plaintiff’s case, the Court does not reach “any
  ultimate conclusions regarding the contested issues of fact and law that underlie the
  merits of this litigation.” In re Wash. Pub. Power Supply Sys. Sec. Litig., 720 F. Supp.
  1379, 1388 (D. Ariz. 1989). Here, the strength of plaintiff’s case weighs in favor of
  approving settlement. Plaintiffs acknowledge that, despite the California Supreme
  Court’s prohibition of on-duty and on-call rest periods in Augustus v. ABM Security

  ______________________________________________________________________________
                           CIVIL MINUTES—GENERAL                              11
Case 2:18-cv-09224-MWF-SS Document 57 Filed 08/24/20 Page 12 of 24 Page ID #:803


                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES—GENERAL

  Case No. CV 18-9224-MWF-SSx                         Date: August 24, 2020
  Title:   Michelle Kendig, et al. v. ExxonMobil Oil Corp., et al.
  Services Inc., 2 Cal. 5th 257, 211 Cal. Rptr. 3d 634 (2016), district courts have
  diverged in their interpretation and application of that decision. See, e.g., Bell v. Home
  Depot U.S.A., Inc., No. 2:12-vc-02499 JAM-CKD, 2017 U.S. Dist. LEXIS 55442, at
  *5 (E.D. Cal. Apr. 10, 2017) (concluding that Augustus does not affirmatively condone
  on-premises rest breaks). Thus, litigating this case would require significant skill and
  effort.

        The complexity and likelihood of protracted litigation in this case also weigh in
  favor of settlement approval. With class claims for violation of rest break and other
  wage and hour laws, litigation can extend for many years due to the many hurdles
  facing plaintiffs in class actions. (Renick Decl. ¶¶ 36-37). This matter is likely to be
  highly contested and lengthy given the manner in which prior wage and hour class
  actions involving similar classes of refinery workers were litigated. (Renick Decl.
  ¶¶ 38). Thus, on balance, these factors weigh in favor of final settlement approval.

               2.    Amount offered in the Settlement Agreement

         The Court concludes the $4,391,585 offered in the agreement is fair, reasonable,
  and adequate. The Court looks at “the complete package taken as a whole, rather than
  the individual component parts” in making this determination. Officers for Justice,
  688 F.2d at 628.

         The settlement here provides for the payment of $4,391,585. (Renick Decl.
  ¶ 17). The net settlement to be distributed to the Class after the reduction of the LWDA
  payment for PAGA penalties, attorneys’ fees, costs, incentive awards, and
  administration costs is $3,215,745.13. (Johnson Decl. ¶ 16, and Ex. 2 thereto). The
  average payment to the 338 Class Members with Qualifying Shifts is $9,514.04. (Id.).
  Thus, the financial benefit conferred upon the class is significant.

         Additionally, based on Plaintiffs’ assessment of damages and the review of
  timecard and payroll data encompassing all shifts during the class period, the
  settlement represents 56% of the damages incurred during the class period. (Renick
  Decl. ¶ 29).

  ______________________________________________________________________________
                           CIVIL MINUTES—GENERAL                              12
Case 2:18-cv-09224-MWF-SS Document 57 Filed 08/24/20 Page 13 of 24 Page ID #:804


                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES—GENERAL

  Case No. CV 18-9224-MWF-SSx                         Date: August 24, 2020
  Title:   Michelle Kendig, et al. v. ExxonMobil Oil Corp., et al.
        Accordingly, this factor weighs in favor of final settlement approval.

              3.     Extent of discovery completed and stage of the proceedings.

         This factor requires the Court to evaluate whether “the parties have sufficient
  information to make an informed decision about settlement.” Linney v. Cellular
  Alaska P’ship, 151 F.3d 1239, 1242 (9th Cir. 1998). Plaintiffs conducted an extensive
  investigation of Defendant’s wage and hour practices, which included, among other
  things, conducting interviews of operators, reviewing employee handbooks, training
  materials and emergency protocol materials, as well as the payroll and timecard data of
  all Class Members produced by Defendant. (Renick Decl. ¶ 8). The Court concludes
  that the parties had ample information with which to make informed settlement
  decisions.

        Accordingly, this factor weighs in favor of final settlement approval.

              4.     Experience and views of counsel

          Plaintiff’s counsel have extensive experience litigating wage-and-hour class
  actions on behalf of plaintiffs. (Renick Decl. ¶¶ 4-8 & Ex. 1 thereto; Young Decl.
  ¶¶ 3-8). Counsel are of the opinion that “the settlement is a fair, reasonable, and
  adequate resolution of the claims of the Settlement Class and is preferable to continued
  litigation.” (Settlement Motion at 14-15) (citing Renick Decl. ¶¶ 30-38; Young Decl.
  ¶¶ 3-9).

        Accordingly, this factor weighs in favor of final settlement approval.

              5.     Reaction of the class members to the Settlement Agreement

        The reaction of the Class Members has been positive and favors approval of the
  Settlement. “It is established that the absence of a large number of objections to a
  proposed class action settlement raises a strong presumption that the terms of a
  proposed class settlement action are favorable to the class members.” Nat’l Rural
  Telecomm’cns Coop. v. DIRECTV, Inc., 221 F.R.D. 523, 528-29 (C.D. Cal. 2004); see
  ______________________________________________________________________________
                           CIVIL MINUTES—GENERAL                              13
Case 2:18-cv-09224-MWF-SS Document 57 Filed 08/24/20 Page 14 of 24 Page ID #:805


                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES—GENERAL

  Case No. CV 18-9224-MWF-SSx                         Date: August 24, 2020
  Title:   Michelle Kendig, et al. v. ExxonMobil Oil Corp., et al.
  also Churchill Village LLC v. Gen. Elec., 361 F.3d 566, 577 (9th Cir. 2004) (affirming
  settlement with 45 objections out of 90,000 notices sent).

        No Class Member has objected to the Settlement, and none have opted out.
  (Johnson Decl. ¶¶ 12-13). Two disputes were submitted, which have been resolved by
  the Claims Administrator after review of the data provided by the Class Member and
  Defendants. (Id. ¶ 14).

        Accordingly, this factor weighs in favor of final settlement approval.

        B.     Attorneys’ Fees

          In the Ninth Circuit, there are two primary methods to calculate attorneys’ fees:
  the lodestar method and the percentage-of-recovery method. In re Online DVD-Rental
  Antitrust Litig., 779 F.3d at 949 (citation omitted). “The lodestar method requires
  ‘multiplying the number of hours the prevailing party reasonably expended on the
  litigation (as supported by adequate documentation) by a reasonable hourly rate for the
  region and for the experience of the lawyer.’” Id. (citation omitted).

         “Under the percentage-of-recovery method, the attorneys’ fees equal some
  percentage of the common settlement fund; in this circuit, the benchmark percentage is
  25%.” Id. (citation omitted). However, the “benchmark percentage should be
  adjusted, or replaced by a lodestar calculation, when special circumstances indicate
  that the percentage recovery would be either too small or too large in light of the hours
  devoted to the case or other relevant factors.” Six Mexican Workers v. Ariz. Citrus
  Growers, 904 F.2d 1301, 1311 (9th Cir. 1990). “The Ninth Circuit has identified a
  number of factors that may be relevant in determining if the award is reasonable:
  (1) the results achieved; (2) the risks of litigation; (3) the skill required and the quality
  of work; (4) the contingent nature of the fee; (5) the burdens carried by class counsel;
  and (6) the awards made in similar cases.” Martin v. Ameripride Services, Inc., No.
  08-cv-440-MMA, 2011 WL 2313604, at *8 (S.D. Cal. June 9, 2011) (citing Vizcaino v.
  Microsoft Corp., 290 F.3d 1043, 1048-50 (9th Cir. 2002)). The choice of “the
  benchmark or any other rate must be supported by findings that take into account all of
  the circumstances of the case.” Vizcaino, 290 F.3d at 1048.
  ______________________________________________________________________________
                           CIVIL MINUTES—GENERAL                              14
Case 2:18-cv-09224-MWF-SS Document 57 Filed 08/24/20 Page 15 of 24 Page ID #:806


                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES—GENERAL

  Case No. CV 18-9224-MWF-SSx                         Date: August 24, 2020
  Title:   Michelle Kendig, et al. v. ExxonMobil Oil Corp., et al.
               1.     Class Counsel’s fee request is reasonable under the percentage-
                      of-recovery method

         The fee award requested by Class Counsel at the Ninth Circuit’s 25%
  benchmark falls within reasonable ranges under both California and Ninth Circuit law
  and is supported by the Vizcaino factors.

                      a) Class counsel achieved an excellent result

          With regard to the first Vizcaino factor, Class Counsel achieved an excellent
  result in this case. “The overall result and benefit to the class from the litigation is the
  most critical factor in granting a fee award.” Lusby v. Gamestop Inc., 2015 WL
  1501095, at *3 (N.D. Cal. Mar. 31, 2015). “Compromise is inherent and necessary in
  the settlement process . . . . [E]ven if the relief afforded by the proposed settlement is
  substantially narrower than it would be if the suits were to be successfully litigated,
  this is no bar to a class settlement because the public interest may indeed be served by
  a voluntary settlement in which each side gives ground in the interest of avoiding
  litigation.” Wershba v. Apple Computer, Inc., 91 Cal. App. 4th 224, 250, 110 Cal. Rptr.
  2d 145 (2001) (quotations omitted). A settlement, therefore, need not obtain 100% of
  the damages and may, in fact, provide only a fraction of the recovery sought to be
  found fair and reasonable. Linney, 151 F.3d at 1234; Wershba, 91 Cal. App. 4th at 250.

         Here, the net settlement to be distributed to the Class after the reduction of the
  LWDA payment for PAGA penalties, attorneys’ fees, costs, incentive awards, and
  administration is $3,181,189.00. (Renick Decl. ¶ 19). The average payment to each of
  the 335 Class Members is approximately $9,500 with a median of approximately
  $10,800. (Id. ¶ 20). Class members who worked the highest number of qualifying
  Shifts during the class period will receive as much as $20,636.79. (Id.). Thus, the
  financial benefit conferred upon the class is significant, and the settlement is an
  excellent result for the class. (Id. ¶¶ 19-21).

         Moreover, the settlement is supported by the class representatives and the union
  that represents many of the workers in this case, and, to date, no class members have
  objected to the Settlement Agreement’s provisions. (Young Decl. ¶¶ 7, 18).
  ______________________________________________________________________________
                           CIVIL MINUTES—GENERAL                              15
Case 2:18-cv-09224-MWF-SS Document 57 Filed 08/24/20 Page 16 of 24 Page ID #:807


                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES—GENERAL

  Case No. CV 18-9224-MWF-SSx                         Date: August 24, 2020
  Title:   Michelle Kendig, et al. v. ExxonMobil Oil Corp., et al.
                      b) Class Counsel litigated the case on a contingency basis and
                         faced considerable risk.

        The risk of further litigation and contingent nature of the fee and the financial
  burden, the second and fifth Vizcaino factors, favor approval of the requested fee
  award. See In re Pac. Enter. Sec. Litig., 47 F.3d 373, 379 (9th Cir. 1995).

         Plaintiffs faced a considerable risk of further litigation here. Plaintiffs filed the
  case following the California Supreme Court’s decision in Augustus v. ABM Security
  Services, Inc., 2 Cal. 5th 257 (2016). While Plaintiffs believed that the decision
  provided clear guidance regarding employer’s rest break obligations under California
  law and confirmed Defendants’ failure to provide its operators with lawful rest breaks,
  district courts have since diverged in their interpretation and application of the
  decision. See, e.g., Bell v. Home Depot U.S.A., Inc., No. 2:12-cv-02499 JAM-CKD,
  2017 U.S. Dist. LEXIS 55442, at *5 (E.D. Cal. Apr. 10, 2017) (concluding Augustus
  not applicable because the court did not consider an on-premises rest break policy
  which does not require employees to remain on call).

         Indeed, with class claims for violation of rest break and other wage and hour
  laws, litigation can extend for many years due to the many hurdles facing plaintiffs in
  class actions. (See., e.g., Renick Decl. ¶¶ 28-29 (class actions involving overtime,
  living wage, and/or meal and rest break violations litigated five years, six years, and
  more than 10 years before resolving)).

         Second, the fact that Class Counsel litigated this case on a contingency fee basis
  and has foregone payment since the outset of the litigation supports the percentage
  sought in the instant motion. (Renick Decl. ¶ 27; Young Decl. ¶ 17). “Courts are
  loathe to penalize experienced counsel for efficient representation under contingency
  agreements.” Sproul v. Astrue, 2013 U.S. Dist. LEXIS 12667, at *6 (S.D. Cal. Jan. 30,
  2013). “Courts consistently recognize that the risk of non-payment or reimbursement
  of expenses is a factor in determining the appropriateness of counsel’s fee award.” In
  re Heritage Bond Litig., 2005 U.S. Dist. LEXIS 13555, at *68 (C.D. Cal. June 10,
  2005).

  ______________________________________________________________________________
                           CIVIL MINUTES—GENERAL                              16
Case 2:18-cv-09224-MWF-SS Document 57 Filed 08/24/20 Page 17 of 24 Page ID #:808


                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES—GENERAL

  Case No. CV 18-9224-MWF-SSx                         Date: August 24, 2020
  Title:   Michelle Kendig, et al. v. ExxonMobil Oil Corp., et al.
                      c) The skill and quality of the work performed by class counsel
                         merits approval of the requested fee award.

         The experience, ability, and quality of Class Counsel’s work, the third and
  fourth Vizcaino factors, support the requested fee award. Class Counsel in this case
  has extensive experience successfully litigating wage-and-hour class actions, as well as
  other types of employment actions. (Renick Decl. ¶¶ 4-8 & Ex. 1 thereto; Young Decl.
  ¶¶ 3-8). Mr. Renick and Ms. Dai at Hadsell Stormer Renick & Dai as well as Mr.
  Young at Gilbert & Sackman have been recognized for their skill and expertise in the
  field of employment and class action litigation. (Id.). Moreover, both firms have
  extensive experience litigating wage and hour claims on behalf of oil refinery
  operators. (Renick Decl. ¶ 30 & Ex. 1; Young Decl. ¶¶ 5, 7).

                      d) The amount requested to compensate class counsel is
                         reasonable in comparison to awards in similar cases

         The final Vizcaino factor – comparable awards in similar cases – supports Class
  Counsel’s request for 25% of the common fund. Federal courts “have consistently
  approved of attorney fee awards over the 25% benchmark,” specifically at a rate of
  “30% or higher.” In re Heritage Bond Litig., 2005 U.S. Dist. LEXIS 13555, at *18
  n.12 (C.D. Cal. June 10, 2005). This range is consistent with California law. See
  Laffitte, 231 Cal. App. 4th at 878 (one-third of the fund); In re Consumer Privacy
  Cases, 175 Cal. App. 4th at 557 n.13 (one third of the recovery); Chavez, 162 Cal.
  App. 4th at 66 (same). In fact, fifty percent has generally been accepted as the “upper
  limit, with 30-50% commonly being awarded in cases in which the common fund is
  relatively small.” Martin v. AmeriPride Servs., 2011 U.S. Dist. LEXIS 61796, at *22-
  *23 (S.D. Cal. June 9, 2011).

         Under these circumstances, where Class Counsel achieves a positive result prior
  to extensive motion practice or class certification, courts in this district and others of
  this Circuit have consistently found 25% of the fund to be an appropriate fee award.
  See, e.g., Navarro v. Servisair, No. C 08-02716 MHP, 2010 U.S. Dist. LEXIS 41081,
  at *10 (N.D. Cal. Apr. 26, 2010) (determining that “a 25% fee [was] consistent with

  ______________________________________________________________________________
                           CIVIL MINUTES—GENERAL                              17
Case 2:18-cv-09224-MWF-SS Document 57 Filed 08/24/20 Page 18 of 24 Page ID #:809


                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES—GENERAL

  Case No. CV 18-9224-MWF-SSx                         Date: August 24, 2020
  Title:   Michelle Kendig, et al. v. ExxonMobil Oil Corp., et al.
  the Ninth Circuit benchmark” where class action settlement reached “relatively quickly
  without litigating any motions for summary judgment or class certification”); Bravo v.
  Gale Triangle, Inc., No. CV 16-03347 BRO (GJSx), 2017 U.S. Dist. LEXIS 77714, at
  *47-*48 (C.D. Cal. Feb. 16, 2017) (concluding that award of standard 25% fee was
  appropriate where settlement “was a favorable result” “but not exceptional” and
  “reached after two mediations and before the case had reached class certification or
  otherwise participated in motion practice”).

               2.    Class Counsel’s fee request is also reasonable under the
                     Lodestar Method.

         Under both California and Ninth Circuit law, a lodestar cross-check on a
  percentage fee is acceptable. Laffitte, 1 Cal. 5th at. at 506; Vizcaino, 290 F.3d at 1043.
  In addition, the court “may increase or decrease [the lodestar] amount by applying a
  positive or negative ‘multiplier’ to take into account a variety of other factors,
  including the quality of the representation, the novelty and complexity of the issues,
  the results obtained, and the contingent risk presented.” Lealao v. Beneficial Cal., Inc.,
  82 Cal. App. 4th 19, 26, 97 Cal. Rptr. 2d 797 (2000); see Hanlon v. Chrysler Corp.,
  150 F.3d 1011, 1029 (9th Cir. 1998) (identifying same factors).

                     a) Class Counsel’s rates are reasonable.

          In order to calculate the lodestar, a court must determine the reasonable hourly
  rate for the services rendered by class counsel. Consumer Privacy Cases, 175 Cal.
  App. 4th 545, 556 (2009). A reasonable rate is typically based upon the prevailing
  market rate in the community for similar work performed by attorneys of comparable
  skill, experience, and reputation. Heritage Pac. Fin., LLC v. Monroy, 215 Cal. App.
  4th 972, 1009 (2013).

         As set forth in the supporting declarations of counsel, the hourly rates reflected
  in the charts below are consistent with the attorneys’ and paralegals’ skill and
  experience and reflect the prevailing market rates. (Renick Decl. ¶¶ 5-9, 33-43; Young
  Decl. ¶¶ 3-9, 14).

  ______________________________________________________________________________
                           CIVIL MINUTES—GENERAL                              18
Case 2:18-cv-09224-MWF-SS Document 57 Filed 08/24/20 Page 19 of 24 Page ID #:810


                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES—GENERAL

  Case No. CV 18-9224-MWF-SSx                         Date: August 24, 2020
  Title:   Michelle Kendig, et al. v. ExxonMobil Oil Corp., et al.
  Hadsell Stormer Renick & Dai LLP
                                  Hours               Hourly Rate     Lodestar
   Randy Renick (Partner)         183.7               $875            $160,737.50
   Cornelia Dai (Partner)         97.5                $775            $75,562.50
   Elizabeth Song (Associate)     43.2                $450            $19,440.00
   Total                          344.8                               $261,860.00

  Gilbert & Sackman
                                      Hours           Hourly Rate     Lodestar
   Joshua Young (Partner)             150.8           $750            $113,100.00
   Mitzi Marquez (Associate)          9.9             $325            $3,217.50
   Total                              160.7                           $116,317.50

  (Renick Decl. ¶ 24; Young Decl. ¶ 12). The requested rates are also consistent with
  and comparable to rates approved by courts in this district and in cases similarly filed
  by counsel against other oil refineries for rest break violations. (Renick Decl. ¶¶ 33-
  43; Young Decl. ¶ 14).

                     b) Plaintiffs’ lodestar amount for hours expended is reasonable.

         The combined lodestar for the two firms at the time of the filing of this motion is
  $378,177.50. Plaintiffs’ counsel expects to spend an additional 100 hours meeting
  with class members, preparing the motion for final approval, resolving claims, working
  with the Administrator to ensure that the settlement amount is properly allocated to
  class members and ensuring that the settlement amount is distributed to each class
  member. (Renick Decl. ¶ 17; Young Decl. ¶¶ 16, 19). The additional hours represent
  a lodestar of approximately $60,000, resulting in a total lodestar of $438,177.50.
  (Renick Decl. ¶ 17). The court determines that the number of hours expended by the
  two firms and the lodestar amount are both reasonable.




  ______________________________________________________________________________
                           CIVIL MINUTES—GENERAL                              19
Case 2:18-cv-09224-MWF-SS Document 57 Filed 08/24/20 Page 20 of 24 Page ID #:811


                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES—GENERAL

  Case No. CV 18-9224-MWF-SSx                         Date: August 24, 2020
  Title:   Michelle Kendig, et al. v. ExxonMobil Oil Corp., et al.
                     c) An upward multiplier is appropriate under the
                        circumstances of this case.

         Based on the total lodestar of $438,177.50, the lodestar cross-check requires a
  2.5 multiplier to be equivalent to the fee amount sought here. An upward multiplier is
  supported by the factors California and federal courts consider for this determination,
  such as (1) the quality of representation, (2) the novelty and complexity of the issues,
  and (3) the results obtained, and the continent risk presented. See Lealao, 82 Cal. App.
  4th at 26; see Hanlon, 150 F.3d at 1029. Here, Class Counsel achieved a very
  successful result with a relatively large recovery for individual class members; the
  average payment to each of the 335 Class Members is approximately $9,500. (Renick
  Decl. ¶ 20). Further, it was likely that the action would be highly contested and
  lengthy given the inherently complex nature of class actions and the lengthy settlement
  negotiations, which were finalized over the course of several months. In addition, this
  case was taken on a contingency basis by experienced and well-regarded counsel.
  (Renick Decl. ¶ 27, Young Decl. ¶ 17).

        For these reasons, the Court grants Plaintiffs’ request for a fee award of 25
  percent of the $4,391,585 settlement fund, supported here by a lodestar cross-check
  with a 2.5 multiplier.

               3.    The Costs that Class Counsel Seek for Reimbursement Are
                     Reasonable.

         Class Counsel also seeks reimbursement of $7,607.77 in costs incurred in
  prosecuting this case. (Renick Decl. ¶¶ 44-45; Young Decl. ¶¶ 20-27). The Settlement
  Agreement provides for the reimbursement of reasonable costs. (Renick Decl. ¶ 11).
  Plaintiffs’ costs are set forth in detail in the declarations of Class Counsel. (Id. ¶ 44;
  Young Decl. ¶¶ 20-27). “There is no doubt that an attorney who has created a common
  fund for the benefit of the class is entitled to reimbursement of reasonable litigation
  expenses from that fund.” Ontiveros v. Zamora, 303 F.R.D. 356, 375 (E.D. Cal. 2014).



  ______________________________________________________________________________
                           CIVIL MINUTES—GENERAL                              20
Case 2:18-cv-09224-MWF-SS Document 57 Filed 08/24/20 Page 21 of 24 Page ID #:812


                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES—GENERAL

  Case No. CV 18-9224-MWF-SSx                         Date: August 24, 2020
  Title:   Michelle Kendig, et al. v. ExxonMobil Oil Corp., et al.
        The costs sought by Class Counsel are reasonable and were necessarily incurred
  in order to advance the litigation for the benefit the class. The court grants Plaintiffs’
  request for reimbursement of costs in the amount of $7,607.77.

        C.     Incentive Award

          Class Counsel and Named Plaintiffs request an Incentive Award of $7,500 for
  each of the two Named Plaintiffs. (Agreement ¶ 36). This amount is reasonable, as
  incentive awards typically range between $2,000 and $10,000. See Bellinghausen v.
  Tractor Supply Co., 306 F.R.D. 245, 267 (N.D. Cal. 2015) (collecting cases).
  Furthermore, the total $15,000 payment to the two Named Plaintiffs would constitute
  less than 0.3% of the gross settlement amount. This percentage is well in line with
  those found to be acceptable in other class actions. See In re Mego Fin. Corp. Sec.
  Litig., 213 F.3d at 463 (approving incentive award of $5,000 to two plaintiff
  representatives in $1.75 million settlement, comprising 0.56% of the total settlement
  amount); Sandoval v. Tharaldson Employee Mgmt, Inc., 2010 WL 2486346, at *10
  (C.D. Cal. June 15, 2010) (awarding $7,5000 incentive payment to named plaintiff,
  comprising 1% of gross settlement amount).

        D.     Administrative Costs

         Plaintiffs also request final approval of claims administration costs to be paid to
  Claims Administrator CAC Services in the amount of $17,836.10. (Johnson Decl. ¶
  17, and Ex. 3 thereto). “Courts regularly award administrative costs associated with
  providing notice to the class.” Bellinghausen, 306 F.R.D. at 266. The Court
  determines the amount requested is fair and reasonable given that the Claims
  Administrator promptly and properly distributed the Class Notice to Class Members
  and has performed its duties in accordance with the Settlement terms. (Johnson Decl.
  ¶¶ 4- 16).

        Notice was provided to settlement class members in the manner approved by the
  Court in the Preliminary Approval Order. Specifically, the court-appointed Claims
  Administrator, CAC Services, mailed the Notice to the Settlement Class Members.

  ______________________________________________________________________________
                           CIVIL MINUTES—GENERAL                              21
Case 2:18-cv-09224-MWF-SS Document 57 Filed 08/24/20 Page 22 of 24 Page ID #:813


                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES—GENERAL

  Case No. CV 18-9224-MWF-SSx                         Date: August 24, 2020
  Title:   Michelle Kendig, et al. v. ExxonMobil Oil Corp., et al.
  (Settlement Motion at 8) (citing Declaration of Nancy A. Johnson (“Johnson Decl.”)
  ¶¶ 6.a.-6.h. (Docket No. 48-7). The Notice provided to the class included detailed
  information regarding the following: the nature of the case; the definition of the class;
  the terms of the Settlement; a class member’s rights with respect to participation in the
  Settlement and the consequences of exercising those rights; the total settlement
  amount, including the portions of the total settlement amount allocated to PAGA
  penalties and for payment of service awards, attorneys’ fees and costs, and
  administrative costs; and the specific formula for calculating each member’s claim.
  (Id.) (citing Johnson Decl., Ex. B.)

        The Notice sent to each class member was also customized to include the
  estimated amount each Class Member should expect to receive and the total number of
  Qualifying Shifts worked by that Class Member during the class period. (Id.) (citing
  Johnson Decl. ¶ 6.c., Ex. 1). Therefore, the information provided in the Notice exceeds
  that which is required. Lane v. Facebook, Inc., 696 F.3d 811, 826 (9th Cir. 2012);
  Rodriguez v. West Publ'g Corp., 563 F.3d 948, 962 (9th Cir. 2009).

         The Claims Administrator carried out and fully complied with the plan of
  dissemination approved by the Court. The Claims Administrator determined from the
  data provided by Defendants on May 26, 2020, that there were 335 Settlement Class
  Members, and sent the Notice to those Class Members on June 9, 2020. (Settlement
  Motion at 8-9) (citing Johnson Decl. ¶¶ 6.a.-6.d.). That same day, the Claims
  Administrator created a case website and posted the notice of settlement and other
  relevant court documents. (Id. at 9) (citing Johnson Decl. at ¶¶ 6.e.). Plaintiffs’ Motion
  for Attorneys’ Fees and Reimbursement of Costs and supporting documents were then
  posted on the case website on June 25, 2020. (Id.) (citing Johnson Decl. at ¶ 6.f.). On
  July 9, 2020, Defendants provided the Claims Administrator information for three
  additional Settlement Class Members, and the Claims Administrator promptly sent out
  the Notice to the three that same day. (Id.) (citing Johnson Decl. at ¶¶ 6.g.-6.h.)

         Of the total 338 Notices mailed (i.e., 335 Notices mailed on May 26, 2020, and
  additional three mailed on July 9, 2020), two were returned by the United States Post
  Office with a forwarding address and two new addresses were provided by Class
  ______________________________________________________________________________
                           CIVIL MINUTES—GENERAL                              22
Case 2:18-cv-09224-MWF-SS Document 57 Filed 08/24/20 Page 23 of 24 Page ID #:814


                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES—GENERAL

  Case No. CV 18-9224-MWF-SSx                         Date: August 24, 2020
  Title:   Michelle Kendig, et al. v. ExxonMobil Oil Corp., et al.
  Members. The Claims Administrator updated its class members list with the updated
  information, and these notices were re-mailed to the new addresses. (Id.) (citing
  Johnson Decl. at ¶¶ 8- 9). Nine Notices were returned without updated addresses. The
  Claims Administrator was able to locate new addresses for four and re-deliver those
  Notices. (Id.) (citing Johnson Decl. at ¶ 10). Thus, the Court determines that the Notice
  Plan provided the best notice that is practicable under the circumstances as notice was
  provided to each Class Member who could be identified based on Defendants’ records.

         On June 25, 2020, the Claims Administrator posted to the case website
  Plaintiffs’ Notice and Motion for Attorneys’ Fees and Reimbursement of Costs and
  supporting papers. (Id.) (citing Johnson Decl. at ¶ 6.f). This posting, 29 days prior to
  the objection/opt-out deadline of July 24, 2020, was consistent with the Court’s order
  and satisfies the standard for notice set by the Ninth Circuit in Mercury Interactive
  Corp. Sec. Litig. v. Mercury Interactive Corp., 618 F.3d 988 (9th Cir. 2010), which
  requires that a motion for attorneys’ fees be made available to class members prior to
  the deadline for objections in order that they have a full and fair opportunity to contest
  the fee sought.

        E.     Final Certification of the Class for Settlement Purposes

         The Court reaffirms its determination in the order granting preliminary approval
  that certification of the class for settlement is proper under Rule 23(b)(3). (Order Re:
  Plaintiff’s Motion for Preliminary Approval of Settlement Agreement (Docket No.
  43)). The numerosity, commonality, typicality, and adequacy of representation
  prerequisites under Rule 23(a) are met, and common questions of law and fact
  predominate under Rule 23(b)(3). (Id. at 19).

  ///
  ///
  ///
  ///
  ///
  ///
  ______________________________________________________________________________
                           CIVIL MINUTES—GENERAL                              23
Case 2:18-cv-09224-MWF-SS Document 57 Filed 08/24/20 Page 24 of 24 Page ID #:815


                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA

                            CIVIL MINUTES—GENERAL

  Case No. CV 18-9224-MWF-SSx                         Date: August 24, 2020
  Title:   Michelle Kendig, et al. v. ExxonMobil Oil Corp., et al.
  III.   CONCLUSION

        For the reasons above, the Court finds the Agreement and Request for Fees and
  Costs to be fair, reasonable, and adequate. The Settlement Motion is therefore
  GRANTED and the Agreement is finally APPROVED. The Fee Motion is also
  GRANTED. A separate judgment shall issue.

         IT IS SO ORDERED.




  ______________________________________________________________________________
                           CIVIL MINUTES—GENERAL                              24
